DETAILED ACTION
Applicant: CLARK, Paul
Assignee: Innovative Technology Limited
Attorney: Jeremy GUSTROWSKY (Reg. No.: 68,047)
Filing: Non-Provisional Application filed 20 September 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-7 are currently pending before the Office.

Priority
The instant application claims foreign priority to GB 1816232.1 filed 05 October 2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed 12/11/2019 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 includes the phrase “obtaining from both a first output channel signal and a second output channel signal of the RGB camera sensor the intensity distribution of the infrared light at the first wavelength and the intensity distribution of the infrared light at the second wavelength . . . from the respective intensity distributions” which is indefinite since “the intensity distribution . . . the intensity distribution” lack antecedent basis.  Claims 2-7 inherit this rejection.
Claim 1 includes the phrase “obtaining a plurality of infrared images of a banknote . . . illuminating the banknote with infrared light at a first wavelength and infrared light at a second wavelength; capturing an image of the banknote with an RGB camera . . . producing separate infrared images of the banknote at the first wavelength and the second wavelength” which is indefinite since claim 6 and the Specification further disclose that “the first wavelength is 730nm” which is not “infrared light”, but “far red (FR) light”, see Mascarini et al., “Leaf Area Index, Water Index, and Red : Far Red Ratio”, May 2006, Journal of American Society of Horticultural Science, Vol. 131, Iss. 3, Pg. 313 which establishes that “730 nm” is “far red (FR) light” and International Commission on Non-Ionizing Radiation Protection (ICNIRP), Infrared Radiation (780 nm - 1 mm), obtained from https://www.icnirp.org/en/frequencies/infrared/index.html available from at least 07 October 2014 (Wayback Machine Capture) which establishes that “infrared light” is 780 nm – 1000 μm (1 mm).  

    PNG
    media_image1.png
    377
    731
    media_image1.png
    Greyscale

infrared images of a banknote”, illuminating “the banknote” with “first and second wavelength infrared light”, “capturing an image with an RGB camera” (i.e. a visible light camera), and “producing separate infrared images of the banknote at the first wavelength and the second wavelength”, however it is unclear if “a plurality of infrared images” or “separate infrared images of the banknote at the first wavelength and the second wavelength” can be produced since the “first wavelength” is disclosed and claimed as “730 nm” – “far red (FR) light”.  The claims must be amended to properly claim the light used for illumination and imaging.   Furthermore, it is unclear if the “RGB sensor” detects only “visible light” or if it detects the “first and second infrared wavelengths”.  Further detail should be added to define the relationship between the “RGB sensor” detection sensitivity and the “first and second infrared wavelengths”.  Further detail should be added to define the “first wavelength” in terms of “red light”, “far red light”, visible light, or a wavelength range in nanometers.  For purposes of Examination any light source combination capable of emitting infrared, red, or far red wavelengths will correspond to the claimed “infrared images/wavelengths” and any detection combination capable of detecting light wavelengths in the visible, red, far red, and/or infrared light spectrums with at least some sensitivity to far red, near infrared, or infrared wavelengths will correspond to the claimed “RGB camera” and “first/second calibration coefficients”.  Claims 2-7 inherit this rejection. 
Claim 3 includes the phrase “wherein a first output channel . . . a second output channel” which is indefinite since it is unclear if it refers back to the prior claimed “a first output channel signal and a second output channel signal of the RGB camera sensor”.  If they are the same “channels”, then claim 3 should be amended to “wherein the first output channel signal includes a first output channel corresponding to the RGB camera sensor Red channel, and wherein the second output channel signal includes a second output channel corresponding to the RGB camera sensor Blue channel”, or some similar amendment.  For purposes of Examination, an RGB sensor with outputs will correspond to this claim limitation since it inherently has “Red, Green, and Blue channels”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogaki et al. (US Pub. 2017/0276543) and Minin et al. (US Pat. 8,600,145).
Regarding claim 1, Bogaki et al. discloses a method of obtaining a plurality of infrared images of a banknote (Fig. 2 banknote handling apparatus 100; Fig. 3 line sensor 120) comprising:
simultaneously illuminating the banknote (Fig. 12 phases 2,4) with infrared light at a first wavelength (Fig. 12 reflected far-red light (RFR); ¶138 far-red light (700-800 nm); ¶143 – detector 244 receives far-red light (FR)) and infrared light at a second wavelength (Fig. 12 reflected IR light 2 (RIR2); ¶138 infrared light 2 (800-900 nm); ¶143 – detector 244 receives infrared 2 IR2 light);

    PNG
    media_image2.png
    882
    1364
    media_image2.png
    Greyscale

capturing an image of the banknote with an RGB camera (Figs. 11A-12 – camera w/ RGB
obtaining from both a first output channel signal and a second output channel signal of the RGB camera sensor (Figs. 11A-11D RGB sensor 234; ¶¶138 & 143 – detectors 234, 244) the intensity distribution of the infrared light at the first wavelength (¶¶138 & 143 – RFR & FR light) and the intensity distribution of the infrared light at the second wavelength (¶¶138 & 143 – RIR2 & IR2 light); and
producing separate infrared images of the banknote (Fig. 3; ¶133 – unit 234 receives FR & IR2 light for images; ¶138 – unit 244 receives RFR & RIR2 light for images) at the first wavelength (¶¶133 & 138 FR & RFR light)  and the second wavelength from the respective intensity distributions (¶¶133 & 138 IR2 & RIR2 light).
However, Bogaki et al. fails to disclose first and second calibration coefficients.
In a related field of endeavor, Minin et al. discloses a method of obtaining a plurality of infrared images of a banknote (Fig. 1a IR images of zones Z1 & Z2; Abstract) comprising:
simultaneously illuminating the banknote with infrared light at a first wavelength (Fig. 1a IR image at zone Z1) and infrared light at a second wavelength (Fig. 1a IR image at zone Z2; C.7:L.62-C.8:L.53);
capturing an image of the banknote with an RGB camera (Fig. 1b visible images at zones Z1 & Z2; C.8:L.10-21 Both zones have a high optical density in visible red light); and

    PNG
    media_image3.png
    537
    737
    media_image3.png
    Greyscale

obtaining from both a first output channel signal and a second output channel signal of the RGB camera sensor (Fig. 1b visible zones at Z1 & Z2) the intensity distribution of the infrared light at the first wavelength (Fig. 1a zone Z1) and the intensity distribution of the infrared light at the second wavelength (Fig. 1a zone Z2) using a first calibration coefficient (C.7:L.62-C.8:L.53 – comparing visible red Z1 to infrared Z1) and a second calibration coefficient (C.7:L.62-C.8:L.53 – comparing visible red Z2 to infrared Z2) of the RGB camera sensor (C.7:L.62-C.8:L.53).
In view of the ability to obtain a higher degree of confidence in currency authentication using multiple criterion including visible light and infrared light analysis at banknote zones as is disclosed in Minin et al. at Columns 7-8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Minin et al. with the teachings of Bogaki et al. to obtain higher degree of confidence in currency authentication using calibration coefficients.

Regarding claim 2, Minin et al. further discloses wherein the first calibration coefficient is defined as a ratio of the first output channel signal amplitude at the infrared light first wavelength to the second output channel signal amplitude at the infrared light first wavelength (Minin et al.: Figs. 1a-1b; C.7:L.62-C.8:L.53 – comparison at zone Z1 using multiple wavelengths); and wherein the second calibration coefficient is defined as a ratio of the second output channel signal amplitude at the infrared light second wavelength to the first output channel signal amplitude at the infrared light second wavelength (Figs. 1a-1b; C.7:L.62-C.8:L.53 – comparison at zone Z2 using multiple wavelengths).
Regarding claim 3, Bogaki et al. and Minin et al. further disclose wherein a first output channel is the RGB camera sensor Red channel, and wherein a second output channel is the RGB camera sensor Blue channel (Bogaki et al.: Figs. 11A-12 – camera w/ RGB; Minin et al.: C.7:L.16-37 photosensor array registers the banknote transmission both at IR emission and in a visible light after each millimeter of its transfer).
Regarding claim 6, Bogaki et al. further discloses wherein the first wavelength is 730 nm (¶138 far-red light (700-800 nm)) and the second wavelength is 880 nm ¶138 infrared light 2 (800-900 nm)).
Bogaki et al. further discloses wherein the first and second wavelengths are emitted from a first infrared LED (Figs. 6A-6B LED 21 e; ¶¶89-94) and a second infrared LED respectively (Figs. 6A-6B LED 21 f; ¶¶89-94).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogaki et al. (US Pub. 2017/0276543) and Minin et al. (US Pat. 8,600,145) as applied to claim 1 above, and further in view of Lu et al. (US Pat. 8,446,470).
Regarding claims 4-5, Bogaki et al. and Minin et al. disclose the method of claim 1, but are silent regarding a CCD/CMOS detector or a Bayer filter.
In a related field of endeavor, Lu et al. discloses a method for imaging including visible and infrared wavelengths without the need for external filters and shuttering/switching mechanisms by utilizing a Bayer filter pattern (claim 5) (C.3:L.26-30) with a CMOS or CCD (claim 4) RGB imager (C.2:L.21-26). 
In view of the ability to obtain imaging in visible and infrared wavelengths without the need for external filters and shuttering/switching mechanisms by using CCD/CMOS RGB imagers and a Bayer filter pattern as is disclosed in Lu et al. at Columns 2-3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lu et al. with the teachings of Bogaki et al. and Minin et al. to obtain infrared and visible light detection without the need for external filters and shuttering/switching mechanisms.

Allowable Subject Matter
If the claims could be made definite by overcoming the §112(b) – indefiniteness issues, and the subject matter from claims 2 and 3 were added to the independent claim 1, then it would get around the cited art by clearly defining the first and second output channels as Red and Blue light that are utilized in the first and second calibration coefficients.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikemoto et al. (US Pub. 2015/0213620) – which discloses banknote validation using ratios of infrared and visible light wavelengths to obtain information about the currency using variance-covariance matrices (Fig. 1; Abstract; ¶¶28-33; ¶¶98-109; ¶¶121-127).

    PNG
    media_image4.png
    607
    817
    media_image4.png
    Greyscale

Kim et al. (KR 101707218 B1) – which discloses discriminating between genuine and counterfeit currency (Figs. 2-3) by using a smart phone to capture infrared and visible light images using visible to infrared calibration coefficients (Abstract).

    PNG
    media_image5.png
    324
    1037
    media_image5.png
    Greyscale


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884